— Appeal by the *500defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered May 5, 1999, convicting him of sodomy in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court did not improvidently exercise its discretion in denying the defendant’s request for youthful offender treatment and imposing the maximum sentence, given the brutal and depraved nature of the crimes (see, People v Annette, 262 AD2d 670; People v Granton, 236 AD2d 624; People v Tam Phan, 225 AD2d 715; People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is unpreserved for1 appellate review and we decline to reach it in the exercise of our interest of justice jurisdiction (see, CPL 470.05 [2]). O’Brien, J. P., Krausman, Florio and Luciano, JJ., concur.